In an action for a judgment declaring that an arbitration award is invalid and void, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Rockland County (Loehr, J.), dated August 22, 2013, as, upon reargument, in effect, vacated the determination in an order of the same court (Jamieson, J.) dated October 4, 2012, denying that branch of the defendant’s motion which was pursuant to CPLR 3211 (a) (7) to dismiss the complaint, and thereupon granted that branch of the motion.
Ordered that the order dated August 22, 2013, is affirmed insofar as appealed from, with costs.
Pursuant to 22 NYCRR 137.8, a party aggrieved by an arbitration award in a fee dispute between an attorney and client may commence an action for de novo review of the merits of the dispute. Here, although the complaint cited 22 NYCRR 137.8, the only relief sought was a declaration that the arbitration award was invalid and void as time-barred and for lack of subject matter jurisdiction. The complaint contained no allegations regarding the merits of the fee dispute (see 22 NYCRR 137.8). Accordingly, upon reargument, the Supreme Court properly granted that branch of the defendant’s motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (7). Skelos, J.P., Hall, Sgroi and Barros, JJ., concur.